Opinion filed November 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00299-CV
                                        __________

                      CHRISTOPHER MARTINEZ, Appellant

                                                V.

                           ANDREA DE LA CRUZ, Appellee



                           On Appeal from the 161st District Court

                                      Ector County, Texas

                               Trial Court Cause No. B-114,187


                            MEMORANDUM OPINION

       Upon receiving the docketing statement and a copy of the notice of appeal, it became
apparent to this court that no final, appealable order had been entered by the trial court because
appellant’s counsel, Sydney S. Weaver, is attempting to appeal an order disqualifying her.
Accordingly, the clerk of this court wrote appellant’s counsel on October 20, 2011, informing
her that it did not appear that this court had jurisdiction because of the absence of an appealable
order. The clerk’s letter directed appellant’s counsel to respond in writing by November 4, 2011,
and show grounds to continue this appeal. The clerk’s letter also notified appellant’s counsel
that the appeal may be dismissed pursuant to TEX. R. APP. P. 42. See Rule 42.3. Appellant’s
counsel responded to the clerk’s letter by filing a mandamus, but she has not shown grounds to
continue this appeal.
       Appellate courts have jurisdiction over final judgments and only those interlocutory
orders deemed appealable by the Texas Legislature. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); City of Houston v. Kilburn, 849 S.W.2d 810, 811 (Tex. 1993); see TEX.
CIV. PRAC. & REM. CODE ANN. §§ 15.003, 51.014(a), (d) (West Supp. 2011). A judgment is
final for purposes of appeal if it disposes of all pending parties and claims in the record.
Lehmann, 39 S.W.3d at 195. There is no final judgment on the merits in this cause, and the
underlying action remains pending. Furthermore, there is no statutory exception that allows
appellant’s counsel to appeal the trial court’s interlocutory order disqualifying counsel. See
Lehmann, 39 S.W.3d at 195; City of Houston, 849 S.W.2d at 811.
       Consequently, we dismiss this appeal for want of jurisdiction.




                                                           PER CURIAM


November 17, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                               2